               Case 3:20-cv-01357-JSC Document 30 Filed 08/13/20 Page 1 of 3




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13    DACARI SPIERS,                                  Case No. 20-CV-01357-JSC

14           Plaintiffs,                              ADMINISTRATIVE MOTION TO CONSIDER
                                                      WHETHER CASES SHOULD BE RELATED
15           vs.                                      PURSUANT TO CIVIL LOCAL RULE 3-12

16    CITY AND COUNTY OF SAN
      FRANCISCO; AND DOES 1-50
17    INDIVIDUALLY AND IN OFFICIAL
      CAPACITIES AS POLICE OFFICERS FOR
18    THE CITY AND COUNTY OF SAN
      FRANCISCO, INCLUSIVE,
19
             Defendants.
20

21

22

23

24                                             INTRODUCTION

25          Defendant City and County of San Francisco (“Defendants”) respectfully submits this

26   Administrative Motion inviting the Court to consider whether Breonna Richard v. City and County of

27   San Francisco, Case no. 4:20-cv-04276-KAW filed on July 13, 2020, should be related to the case

28   listed in Section I, under Local Rule 3-12.
      ADMINISTRATIVE MOTION                            1                         n:\lit\li2020\200798\01470783.docx
      CASE NO. 20-CV-01357-JSC
                  Case 3:20-cv-01357-JSC Document 30 Filed 08/13/20 Page 2 of 3




 1   I.         RELATED CASES

 2              The Richard case appears to be related to Dacari Spiers v. City and County of San Francisco,

 3   et al., Case No. 20-CV-01357-JSC (“Spiers”), currently pending before the Honorable Jacqueline

 4   Scott Corley.

 5   II.        LEGAL STANDARD

 6              Under Civil Local Rule 3-12(a), “[a]n action is related to another when (1) the actions concern

 7   substantially the same parties, property, transaction, or event; and (2) it appears likely that there will

 8   be an unduly burdensome duplication of labor and expense or conflicting results if the cases are

 9   conducted before different judges.” A party that believes that an action may be related to another

10   action that ‘is or was” pending in this District “must promptly file in the lowest-numbered case an

11   Administrative Motion to Consider Whether Cases Should Be Related, pursuant to Civil L.R. 7-11.”

12   Civil L. R. 3-12(b).

13   III.       RELATIONSHIP OF THE ACTIONS

14              In the course of preparing a motion to dismiss the Richard action, the undersigned counsel

15   (who is also counsel for the City in the Spiers action) has come to believe that Richard and Spiers may

16   be related cases within the meaning of Local Rule 3-12(a)(1). Defendant files this Motion and submits

17   the following information to assist the Court in considering whether the Richard and Spiers actions are

18   related.

19              First, actions may be considered to “concern substantially the same parties, property,

20   transaction, or event” under Local Rule 3-12(a)(1). Both Richard and Spiers concern the same event,

21   which occurred on October 6, 2019 by Pier 39 in San Francisco, California. Ms. Richard is the

22   boyfriend of Mr. Dacari Spiers, and her Complaint regards the same incident that forms the basis of

23   Mr. Spiers’ Complaint. Further, while the two actions are brought by different parties, there appears to

24   be a substantial overlap in factual allegations, witnesses, and claims.

25              Local Rule 3-12(a)(1) does not require related cases to contain identical allegations, only that

26   they be substantially the same. See, e.g. Our Children’s Earth Found. v. Nat’l Marine Fisheries Serv.,

27   Nos. 14-cv-1130 SC, 14-4365 SC, 2015 U.S. Dist. LEXIS 94997, at *38 (N.D. Cal. July 20, 2015)

28   (relating cases involving “substantially the same matter” despite “slightly differing parties” and “a
      ADMINISTRATIVE MOTION                                   2                          n:\lit\li2020\200798\01470783.docx
      CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 30 Filed 08/13/20 Page 3 of 3




 1   different underlying FOIA request”); In re Leapfron Enters., Inc. Sec. Litig., No. 03-cv-5421 RMW,

 2   2005 U.S. Dist. LEXIS 44899, at *3-6 (N.D. Cal. July 5, 2005) (relating cases involving different

 3   plaintiffs that “name the same defendants, make similar factual allegations, and seek redress for

 4   violation of the same sections of the Securities and Exchange Act”). The Richard and Spiers matters

 5   meet that standard with regard to the overlapping allegations and claims described above.

 6          Second, relating these cases may also be considered to avoid an “an unduly burdensome

 7   duplication of labor and expense or conflicting results if the cases are conducted before different

 8   Judges under Civil Local Rule 3-12(a)(2). Relating these two cases will also conserve judicial

 9   resources, especially since the Spiers case is still early in litigation (parties have not conducted formal

10   discovery). See e.g., Pepper v. Apple, No. 11-cv-06714 YGR, 2019 U.S. Dist. LEXIS 143264, at *7

11   (N.D. Cal Aug. 22, 2019) (relation of cases appropriate to avoid “unnecessary duplication of judicial

12   effort and resources”) (emphasis in original).

13                                                CONCLUSION

14          Because Richard and Spiers may be considered to contain substantively similar factual

15   allegations and claims, and because relating the case may conserve judicial resources, Defendant

16   respectfully invites this Court to consider relating the two cases.

17

18   Dated: August 13, 2020
                                                      DENNIS J. HERRERA
19                                                    City Attorney
                                                      MEREDITH B. OSBORN
20                                                    Chief Trial Deputy
                                                      RAYMOND R. ROLLAN
21                                                    Deputy City Attorney
22

23                                              By: /s/ Raymond R. Rollan
                                                   RAYMOND R. ROLLAN
24
                                                      Attorneys for Defendant
25                                                    CITY AND COUNTY OF SAN FRANCISCO

26

27

28
      ADMINISTRATIVE MOTION                                 3                          n:\lit\li2020\200798\01470783.docx
      CASE NO. 20-CV-01357-JSC
